Name: Commission Regulation (EEC) No 2689/88 of 30 August 1988 fixing the maximum export refunds on olive oil for the 13th partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3129/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 240/3331 . 8 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2689/88 of 30 August 1988 fixing the maximum export refunds on olive oil for the 13th partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3129/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), Having regard to Council Regulation (EEC) No 1650/86 of 26 May 1986 on the refunds and levies applicable to exports of olive oil (3), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 3129/87 (4), as amended by Regulation (EEC) 834/88 (*), issued a stan ­ ding invitation to tender with a view to determining the export refunds on olive oil ; Whereas Article 7 of Regulation (EEC) No 3129/87 provides that maximum amounts are to be fixed for the export refunds in the light in particular of the current situation and foreseeable developments on the Commu ­ nity and world olive-oil markets and on the basis of the tenders received ; whereas contracts are awarded to any tenderer who submits a tender at the level of the maximum refund or at a lower level ; Whereas, for the purposes of applying the abovemen ­ tioned provisions, no award in respect of a partial invita ­ tion to tender shall be made ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 No award shall be made for the 13th partial invitation to tender under the standing invitation to tender issued by amended Regulation (EEC) No 3129/87. Article 2 This Regulation shall enter into force on 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 197, 26. 7. 1988 , p . 1 . (3) OJ No L 145, 30 . 5 . 1986, p . 8 . (&lt;) OJ No L 296, 21 . 10 . 1987, p . 10 . O OT No L 85, 30 . 3 . 1988 , p . 22.